Citation Nr: 1421747	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  12-03 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, that granted service connection for PTSD and evaluated the condition as 30 percent disabling.  The Veteran filed a notice of disagreement in April 2011 and the RO issued a statement of the case dated in January 2012.  The Veteran submitted his substantive appeal in February 2012.

In June 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the local regional office.  A transcript of the hearing has been associated with the claims file.  At the hearing, additional evidence was submitted that was accompanied by a waiver of initial RO consideration.  This evidence will be considered by the Board when reviewing the Veteran's claim.

In this regard, the Board notes that the United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the present case, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board notes that, in addition to the physical claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the physical claims file and will proceed with review of the claim based upon all relevant evidence.  


FINDING OF FACT

The Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity, with difficulty in establishing and maintaining effective work and social relationships; the record does not show a disability picture characterized by deficiencies in most areas or by an inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for assignment of an initial evaluation of 50 percent for PTSD have been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (Code) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran's initial increased rating claim arises from an appeal of the initial evaluation following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No further notice is needed under VCAA for the initial increased rating claim for degenerative disc disease of the lumbar spine.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded a VA examination in August 2010, which fully addressed rating criteria and included a review of the Veteran claims file.  In addition, the Veteran testified before the Board in June 2012.  This evidence is sufficient to evaluate the Veteran's claim.

II.  Analysis.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. §1155; 38 C.F.R. 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. §4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. §4.3. 

In claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet App 119, 125-26 (1999).  Given the nature of present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection. 

Evaluations of mental health disorders are assigned under the provisions of 38 C.F.R. § 4.130 , General Rating Formula for Mental Disorders, Code 9411. 

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme. Rather, the determination should be based on all of a Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The scores assigned under the Global Assessment of Functioning (GAF) scale are an important consideration.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness. GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association , 1995. 

Also, the Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met. Tatum v. Shinseki, 23 Vet. App. 152 (2009). 

In evaluating the present case, the Board finds that the Veteran's PTSD symptomatology since the date of the award of service connection  meets the criteria for assignment of the next-higher 50 percent rating, but not the criteria for an evaluation of 70 percent or higher.

The pertinent evidence of record includes a VA examination dated in August 2010 and VA treatment records.  The Veteran also testified before the Board in June 2012 regarding his symptoms.

Throughout the rating period on appeal, the Veteran has consistently reported panic attacks, anxiety, hypervigilence, depression, recurrent and intrusive distressing recollections and dreams, avoidance behaviors, impaired memory and concentration, sleep disturbance, estrangement from others, irritability and outbursts of anger, and exaggerated startle response.  He had no delusions, though he at times believed he had seen people in the woods when driving on remote roads, which he felt related back to a bad ambush he had experienced in Vietnam.
There was no evidence of suicidal or homicidal ideation.  He was noted to check locks and doors anywhere from 2-8 times a night and indicated that he prefers to sit with his back to the wall in restaurants.  No impulse control problems were noted.  The Veteran testified that he had nightmares and that he has nearly choked his wife upon waking.  He also reported incidents of road rage and panic attacks in certain circumstances.  GAF scores have ranged from 54 to 65, with the vast majority of findings in the mid-50s.  Mental status examinations have shown the Veteran to be oriented, with logical and goal-directed speech and no deficiencies in thought process and no delusions or hallucinations.  Hygiene was consistently appropriate.  There was no inappropriate behavior, but the Veteran's mood was often described as gloomy.  His insight and judgment were fair to good throughout the rating period on appeal.    

Regarding social contact, the Veteran reported that he has been married twice to the same woman (divorced and remarried again) and had two children.  He stated that he had a difficult relationship with his daughter as she was growing up and was frequently irritated with her.  Per the August 2010 VA examination report, he got along well with both of his adult children at that time, and they were living in his home.  The hyperactivity of his grand-daughter had bothered him but this improved with anxiety medications.  

At his hearing, the Veteran recounted incidents of road rage.  He indicated that his anger problems with a former supervisor probably cost him some benefits at work.  The Veteran reported that he had friends, although he noted some difficulties in that regard, and that he did socialize and go out to eat occasionally.  In this regard, the Veteran noted that he would seat himself so that his back was against a wall.  Otherwise, he indicated that he frequently kept to himself and watched television.  The Veteran also reports lack of concentration and focus, causing him to not follow through on projects.

Occupationally, the Veteran testified that he retired in 2007 from law enforcement and afterwards worked part-time as a receptionist at the local jail.  He indicated that he had disagreements with his supervisor, and that his current position afforded him minimal interaction with his coworkers.  Generally, his psychiatric symptoms had not prevented him from performing his job functions.  

Based on the evidence of record, and affording the benefit of the doubt to the Veteran, the Board finds that a higher 50 percent rating is warranted in this case.  The evidence in this case indicates symptoms of depressed mood, panic attacks, irritability and anger issues, nightmares, and diminished ability to concentrate.  The Veteran also indicated that he had some difficulty in social relationships, and indicated that he general did not want to be around other people.  The majority of the GAF scores in the mid-50s indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  These scores reflect the symptoms testified to by the Veteran, as well as the findings in the record, and correspond to a level of impairment more consistent with the 50 percent disability rating.

A higher 70 percent rating is not warranted in this case.  The Veteran reported some difficulty adapting to social and stressful circumstances, and he exhibits protective behaviors in terms of checking his locks at home- this latter symptoms does not appear to have impacted his overall functioning, nor has his report of seeing people in the woods when driving on isolated roads.  There is no showing speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, and neglect of personal appearance and hygiene.  Despite his episodes of road rage, there is no indication that the Veteran's behavior has been manifested by periods of violence.  Thus, his overall symptom set is not commensurate with an overall disability picture characterized by occupational and social impairment, with deficiencies in most areas or an inability to establish and maintain effective relationships.  Based on these findings, a higher 70 percent rating is not warranted.

The Board has also considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's disability; however, the Board finds that the symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

The Board has considered the applicability of the benefit of the doubt doctrine and concluded that, in this case, the preponderance of the evidence is in favor of a higher evaluation.   38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted under such provision if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this regard, the Board has carefully compared the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule.  As discussed in detail above, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated, and there are no symptoms of such disability that are not addressed by the rating schedule.  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology and, therefore, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, it is not necessary to proceed to the second step and determine whether there are any related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  Accordingly, the Board finds that it is not necessary to refer this case for consideration of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  Id.



ORDER

An initial rating of 50 percent for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


